Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 18, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158027(16)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158027
  v                                                                 COA: 343181
                                                                    Wayne CC: 06-000343-FC
  ROOSEVELT PETTIFORD,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for his reply is GRANTED. The 15-page reply submitted on July 16, 2019, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 18, 2019

                                                                               Clerk